Citation Nr: 1243284	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for arthritis, claimed as bone and joint damage.  

3.  Entitlement to service connection for a skin condition of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2008 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2010 Board decision, the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), diabetes mellitus and arthritis, also claimed as bone and joint damage, were remanded for additional development.  The Board also denied the claims of service connection for a skin disability of the bilateral feet, peripheral neuropathy, erectile dysfunction, and eye disabilities.  

In a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective November 20, 2006, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  However, in August 2011, the Veteran, through his attorney, filed a notice of disagreement (NOD) with the May 2011 rating decision, arguing that the Veteran's PTSD warranted both an increased initial disability rating and an earlier effective date for the assignment of service connection for PTSD.  The record indicates that the RO has responded to the NOD.  See August 2011 RO letters and September 2011 response from Veteran's attorney.  At his juncture, however, these issues are not before the Board. 

In October 2011 the Board remanded the claims for service connection for diabetes mellitus and arthritis for additional development.  However, it does not appear that the RO has completed action on these issue and they have not been returned to the Board for review.  They are addressed further in the remand below.

The Veteran appealed the Board's July 2010 denial of service connection for a skin disability of the bilateral feet to the United States Court of Appeals for Veterans Claims (Court).  By a March 2012 Memorandum Decision, the Court vacated the Board's July 2010 denial of service connection for a skin disability of the bilateral feet and remanded the claim back to the Board for compliance with the Memorandum Decision.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for diabetes mellitus II, arthritis, claimed as bone and joint damage, and a skin condition of the bilateral feet must be remanded for further development.  

Diabetes Mellitus, type II and Arthritis, Claimed as Bone and Joint Damage

As noted, the issues of service connection for diabetes mellitus, type II and arthritis, claimed as bone and joint damage were most recently returned to the RO for additional development in October 2011.  On remand, additional medical records were added to the record, and the Veteran was afforded VA examinations in January 2012 and in March 2012.  However, it does not appear that these issues have been readjudicated and the Veteran has not been provided a supplemental statement of the case (SSOC) since such development was undertaken.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2012).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2012).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2012).

Skin Condition of the Bilateral Feet

In the March 2012 VA examination, the Court found that the Board had not provided adequate reasons or bases that the VA fulfilled its duty to assist the Veteran when he was not provided with a medical opinion.  In so finding, the Court noted that the Board had failed to consider whether the lay reports that he had skin rashes at the time of service was an indication that a VA examination was warranted in that case.  The Court found that, while the Board determined the Veteran and his friends were competent to report that he suffered from skin rashes, the Board made no attempt to discuss the significance of these lay observations as they pertained to the duty to assist findings and the findings on the merits, and that the Board made no attempt to weigh their observations against the other evidence considered.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, considering the service treatment records demonstrating the Veteran's reported a history of excessive sweating of the feet in the June 1981 report of medical history at retirement, the January 2007 lay statement by the Veteran's friends in support of his claim that they had known him for 37 year and in that time he had problems with skin rashes, thought to be due to jungle rot, and the current VA medical evidence of record demonstrating the Veteran has been treated for complaints of foot pain in November 2005 and was diagnosed with possible psoriasis, tinea corporis, tinea pedis in January 2007, the Board finds that a VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin condition of the bilateral feet which was incurred in or is otherwise related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should schedule the Veteran for a VA examination of the skin of the bilateral feet by an appropriate examiner, to determine the current nature and etiology of the Veteran's skin condition of the bilateral feet.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note the January 2007 lay statement by the Veteran's friends in support of his claim that they had known him for 37 years and in that time he had problems with skin rashes, thought to be due to jungle rot, which they are competent to report).  

(a).  The examiner is asked to identify any current skin condition of the bilateral feet.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin condition of the bilateral feet:  (i) had its onset during his period of active duty from August 1960 to November 1981; or, (ii) that such disorder was caused by any incident or event that occurred during such period.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence. In particular, the examiner is asked to address:  the service treatment reports reflecting reports of a history of excessive sweating of the feet June 1981; the January 2007 lay statement by the Veteran's friends in support of his claim that they had known him for 37 years and in that time he had problems with skin rashes, thought to be due to jungle rot; and the current VA medical evidence of record demonstrating the Veteran has been treated for complaints of foot pain in November 2005 and was diagnosed with possible psoriasis, tinea corporis, tinea pedis in January 2007.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

3.  After undertaking any additionally indicated development, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that addresses the issues of entitlement to service connection for diabetes mellitus, type II; service connection for arthritis, claimed as bone and joint damage; and service connection for a skin condition of the feet based on all the evidence of record, including any additional information obtained as a result of this remand.  The Veteran and his attorney should be given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


